                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

   UNITED STATES OF AMERICA                             )
                                                        )
   v.                                                   )       No. 2:18-CR-00179-2-JRG-CRW
                                                        )
   PAULA SUE ANSON                                      )

                            MEMORANDUM OPINION AND ORDER

          The defendant, Paula Sue Anson, (“defendant” or “Anson”), is awaiting sentencing after her

   conviction for conspiracy to distribute five grams or more of methamphetamine in violation of 21

   U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B). [Presentence Investigation Report (“PSR”), Doc. 127

   at 1]. The probation officer who prepared the PSR assigned a base offense level of 28 for the

   stipulated quantity of at least 35 but less than 50 grams of actual methamphetamine, USSG

   § 2D1.1(a)(5), added two levels for maintaining premises for the purpose of manufacturing or

   distributing a controlled substance, id. § 2D1.1(b)(12), reduced the offense level by two levels

   because the defendant meets the criteria for safety valve, id. §§ 5C1.2, 2D1.1(b)(17), reduced the

   offense level by three levels for acceptance of responsibility, id. §§ 3E1.1(a) & (b), for a total

   offense level under the Sentencing Guidelines of 25. [Doc. 127, ¶¶ 24, 25, 26 33]. When combined

   with Anson’s Criminal History Category I, the resulting advisory guidelines range for imprisonment

   is 57 to 71 months. [Id. ¶ 56]. The defendant objects to the § 2D1.1(b)(12) enhancement and to

   the fact that the probation officer did not apply an adjustment downward for a minor or minimal

   participant role pursuant to USSG § 3B1.2. [Docs. 226, 256]. For the reasons which follow, both

   objections are OVERRULED.

          The Sentencing Guidelines instruct the Court to increase the offense level by two levels “[i]f

   the defendant maintained a premises for the purpose of manufacturing or distributing a controlled



                                                    1
Case 2:18-cr-00179-JRG-CRW Document 296 Filed 10/29/20 Page 1 of 13 PageID #: 3176
   substance.” USSG § 2D1.1(b)(12). The enhancement “applies to anyone who (1) knowingly (2)

   opens or maintains any place (3) for the purpose of manufacturing or distributing a controlled

   substance.” United States v. Johnson, 737 F.3d 444, 447 (6th Cir. 2013). A defendant may maintain

   a “building, room, or enclosure” for the purpose of distributing drugs even if that is not “the sole

   purpose for which the premises was maintained.” USSG § 2D1.1 cmt. n.17. A defendant may

   qualify for the enhancement so long as “one of [her] primary or principal uses for the premises” is

   the distribution of drugs. Id. A defendant need not maintain the whole residence for distribution of

   drugs to qualify for the enhancement; the use of a “room” or other “enclosure” is sufficient. Id.

   This is a relatively low bar: “[d]rug storage on the property and transactions on the property will

   usually suffice.” United States v. Bell, 766 F.3d 634, 638 (6th Cir. 2014). “At bottom, the question

   is whether the defendant’s home ‘played a significant part’ in distributing drugs.” Id. at 637

   (quoting Johnson, 737 F.3d at 449). Defendants will often both live in and conduct drug business

   from their house. Id. at 638.

          The defendant does not contest the first two elements; she admits that she knowingly

   maintained the house located at 1223 Doe Creek Road in Butler, Tennessee. The dispute here is

   over whether she did so for the purpose of distributing a controlled substance, the third element.

   As noted above, distribution of drugs need not be the sole purpose for which a premises is

   maintained, but it must be a primary or principal use rather than an incidental or collateral use of

   the premises for the enhancement to apply. USSG § 2D1.1(b)(12) cmt. n. 17; Johnson, 737 F.3d at

   447. The guidelines commentary instructs the Court to “consider how frequently the premises was

   used by the defendant for manufacturing or distributing a controlled substance and how frequently

   the premises was used by the defendant for lawful purposes” in determining whether manufacturing

   or distribution was “one of defendant’s primary or principal uses of the premises.”



                                                    2
Case 2:18-cr-00179-JRG-CRW Document 296 Filed 10/29/20 Page 2 of 13 PageID #: 3177
          The facts here are undisputed. Anson was a member of a drug trafficking organization

   operating under the direction of co-defendant Richard Hall, with whom she conspired during the

   timeframe of the conspiracy alleged in the indictment, i.e., “on or about February 1, 2015, and

   continuing to on or about November 14, 2018.” [Docs. 3 & 127, ¶ 10]. She is the owner of the

   premises located at 1223 Doe Creek Road where she lived with Hall. Anson had lived at the

   residence as her primary residence since 1996. She raised her children in the home. About three

   years before April 2016, Hall moved into the residence with Anson. [Doc. 226].

          On April 26, 2016, Emergency Medical Services responded to a 911 call from Anson to

   1223 Doe Creek Road. Anson reported that Hall and another person, Jeff Stout, were acting crazy

   and had received some “bad dope.” Hall and Stout were transported to the hospital where Stout

   ultimately died as the result of an overdose. [Doc. 127, ¶¶ 11, 17]. Anson consented to a search of

   the residence. Officers seized 16 grams of methamphetamine, some marijuana, one hydrocodone

   tablet, drug paraphernalia, digital scales, a Fabrinor (model firestorm) .45 caliber semi-automatic

   handgun belonging to Hall with ammunition, and $15,365 in United States currency. [Id. ¶¶ 12,

   17].

          Hall was a major supplier of methamphetamine in East Tennessee, supplying multiple

   pound quantities per week to other distributors. A confidential source (“CS”) stated that Travis

   Reece, a co-conspirator, was receiving approximately three pounds of methamphetamine per week

   from Hall, who stored the methamphetamine in plastic storage containers. [Doc. 95, ¶ 4(c)]. Reece

   stated that Hall was his primary source of methamphetamine, that he paid Hall $600 per ounce, and

   that he had been buying methamphetamine from Hall for about one year. Reece stated that the

   transactions typically took place at Hall’s residence at 1223 Doe Creek Road and that Hall bought

   methamphetamine from a source of supply in Georgia. [Id. ¶ 4(f)]. Anson made eight to ten trips



                                                   3
Case 2:18-cr-00179-JRG-CRW Document 296 Filed 10/29/20 Page 3 of 13 PageID #: 3178
   with Hall to Georgia, bringing back $4,000 to $5,000 worth of methamphetamine each time. [Doc.

   124 ¶ 14].

          Another CS stated, during an interview on November 15, 2016, that another co-conspirator,

   Jamie Ferguson, 1 was also supplied with methamphetamine by Hall after Ferguson was released

   from jail subsequent to being jailed in October 2015. The CS stated that Hall and Anson picked up

   money from Ferguson and CS and, upon their return, supplied methamphetamine to Ferguson. The

   CS stated this happened eight to ten times. [Id. ¶ 13].

          On January 17, 2017, another CS was interviewed pursuant to a proffer agreement with the

   United States Attorney’s Office and stated that he provided money to Hall, who then drove to

   northern Georgia to purchase methamphetamine from his source. Upon return, Hall delivered 7 to

   10 ounces of methamphetamine to the CS, who paid $800 an ounce. These purchases occurred at

   least once a week for approximately three months.                    Hall purchased 20 to 30 ounces of

   methamphetamine at a time in Georgia. [Id. ¶ 14].

          On February 22, 2017, a controlled purchase of approximately 3.5 grams of

   methamphetamine was made from Hall at the 1223 Doe Creek Road residence. [Id. ¶ 18; Doc. 95,

   ¶ 4(g)]. On November 29, 2017, another co-defendant, Bradley Allen Wills, was interviewed by

   law enforcement officers. Wills was arrested while in possession of nearly two ounces of

   methamphetamine, which he stated came from Hall. Wills said that Hall supplied him with

   approximately six ounces of methamphetamine per week from September to November 2017. In

   August, Wills was fronted five ounces of methamphetamine by Hall at a price of $700 an ounce.

   Wills stated that the only place he ever received methamphetamine from Hall was the garage at

   1223 Doe Creek Road. Wills stated that he had also witnessed co-defendants Joshua Kope and



          1
              Ferguson was charged in a separate case in this Court, No. 2:16CR82.

                                                            4
Case 2:18-cr-00179-JRG-CRW Document 296 Filed 10/29/20 Page 4 of 13 PageID #: 3179
   Joshua Long and others pick up methamphetamine from Hall at the garage. [Doc. 127, ¶ 19; Doc.

   95, ¶ 4(i)].

           While Hall was incarcerated in June, 2018, Anson continued to use Hall’s cellular phone.

   She utilized the phone to contact directly Hall’s source of supply and Hall’s distributors. Anson

   and Hall continued to communicate with each other on jail calls about drug proceeds at their

   residence and Anson’s contact with Hall’s supplier. Hall also directed Anson to pick up proceeds

   of drug sales during his incarceration, which she did using text messages to Hall’s distributors.

   [Doc. 127, ¶ 15].

           Other, more specific, details were proffered by the government, without objection from the

   defendant, at the hearing on the objections on August 12, 2020.           The sixteen grams of

   methamphetamine seized during the consent search, conceded by Anson to be a distribution

   quantity, was located in the bedroom of the home shared by Anson and Hall, as were two stacks of

   money totaling $2,000 inside the top drawer of a dresser, and a wooden box containing several

   stacks of money ($13,020) with rubber bands around them in a gun safe. Baggies and digital scales

   were also found. The bedroom door was secured by a deadbolt and the garage was locked. Anson

   had a key for both. Anson told the investigator that she did not know Hall sold drugs. She claimed

   she did not know about the money in the dresser drawer. Officers located a loaded .45 caliber

   handgun which Anson said belonged to her husband and she said she had a small pistol in the safe

   with her money for rent. Anson told the officer how much money was in the safe. The money was

   in one thousand-dollar rolls. She first said the money was from the sale of some tools but upon

   further questioning by the officer, she said she did not know where it came from. [Taken from the

   Court’s notes of the hearing and a rough real-time transcript].




                                                    5
Case 2:18-cr-00179-JRG-CRW Document 296 Filed 10/29/20 Page 5 of 13 PageID #: 3180
            The calls between Hall and Anson, though, clearly establish that Anson knew about the

   money and its source. During one of the calls, Hall directed Anson to look in the drawer beside the

   dresser and put “all that money” in the safe. Anson said she was “on it already” and thought she

   might get a safe-deposit box instead because she was afraid that “they” might be listening to the

   call and might “raid me” 2 again. [Id.].

            The Court is a little unclear as to the precise contours of Anson’s argument on this objection.

   She seems, however, to offer several arguments. First, she appears to argue that her primary use of

   the 1223 Doe Creek Road property was for a primary residence for herself; her prior husband,

   Jimmy Lee Anson, from 1996 to his death in 2015, at which time Hall moved in; and a place where

   she raised her children, the youngest of whom appears to be 29 years old. Even so, as noted above,

   the distribution of drugs need not be the sole purpose for maintaining the premises, only a primary

   or principal use. Second, she appears to argue that whatever drug dealing occurred on the property

   occurred in a detached garage, not in the residence. Again, that appears to be mostly irrelevant

   since the enhancement applies even if only an outbuilding or single room was used for distribution

   purposes.

            Anson also appears to argue that the circumstances in her case are not indicative of a

   “‘[drug] business that [is] present’ in the home.” Johnson, 737 F.3d at 447 (quotation omitted).

   Characteristics of such a business, says the defendant, include storage of drugs and the presence of

   “tools of the trade,” such as “laboratory equipment, scales, guns and ammunition to protect the

   inventory and profits,” “large quantities of cash,” and “multiple employees or customers.” Id. at

   447–48. Other factors, she notes, are frequency of deliveries, the significance of the premises to the


            2
               Hall had been arrested on April 21, 2016, by state authorities and charged with possession of
   methamphetamine with intent to distribute, maintaining a premises for the purpose of distributing drugs, and possession
   of a firearm by a convicted felon. It is unknown whether any money was seized on this is date or whether this is the
   occasion to which she was referring.

                                                             6
Case 2:18-cr-00179-JRG-CRW Document 296 Filed 10/29/20 Page 6 of 13 PageID #: 3181
   overall drug trafficking organization, and the scope of the enterprise. Id. The facts of her case do

   not involve these factors, she argues. Her assertions are unsupported by the evidence as more fully

   discussed below.

          Anson also seems to claim that the evidence here regarding the residence is more indicative

   of addiction and personal use than drug trafficking, noting that officers first went to the residence

   based on a report of possible overdose victims. She states that “[o]bvious signs of addiction were

   scattered throughout the home.” [Doc. 226, at 4]. Anson also claims that “[t]he house did not

   contain laboratory equipment, inventory, ledgers or employees and/or customers.” [Id. at 5]. The

   defendant is correct that “personal use is not distribution” and “the premises enhancement will not

   apply where a ‘defendant keeps drugs in the house for casual personal use.’” United States v.

   Uminn, 820 F. Appx 353, 357 (6th Cir. 2020) (quoting Johnson, 737 F.3d at 449). Again, however,

   defendant does not present a full statement of the facts, as explained below.

          In any event, it is the government’s burden to establish by a preponderance of the evidence

   that the enhancement applies. United States v. Byrd, 689 F.3d 636, 640 (6th Cir. 2012). In this

   Court’s view, the government has more than met its burden on this enhancement. As noted above,

   only the third element of the premises enhancement is at issue, i.e., whether the defendant

   maintained the premises at 1223 Doe Creek Road “for the purpose of manufacturing or distributing

   a controlled substance.”

          Anson admits that she both lived with and conspired with Richard Hall, a major

   methamphetamine trafficker, to distribute methamphetamine. The premises at 1223 Doe Creek

   Road became the “base of operations” for the drug trafficking organization headed by Hall. Over

   the course of the conspiracy, pounds of methamphetamine were delivered to co-conspirators from

   the residence, usually from a detached garage on the premises. Anson knew what was taking place



                                                    7
Case 2:18-cr-00179-JRG-CRW Document 296 Filed 10/29/20 Page 7 of 13 PageID #: 3182
   and participated in the conspiracy. She made eight to ten trips to Georgia with Hall to purchase

   methamphetamine from Hall’s suppliers, bringing back at least $4000 to $5000 worth of

   methamphetamine each trip. Although defendant’s counsel has argued that there is no evidence

   that the methamphetamine was stored on the premises, the evidence establishes otherwise. First,

   there is no evidence that the methamphetamine was stored at any location other than at the 1223

   Doe Creek Road premises; indeed, the methamphetamine was driven from Georgia and then in

   large part distributed from the residence, or a detached garage, leading to the only conclusion

   possible—that the methamphetamine was stored at the premises for at least some period of time.

   Not only that, 16 grams of methamphetamine, admitted by Anson to be a distribution quantity, was

   seized from the bedroom of the residence, not the detached garage. On February 22, 2017, a

   controlled purchase of 3.5 grams of methamphetamine was made from the residence, also

   suggesting that the methamphetamine not only was stored at the residence but also repackaged

   there, since the methamphetamine was bought from the supplier in ounce quantities. During one

   of Anson’s trips to Georgia with Hall, Hall counted out—in front of Anson—$40,000 in cash,

   which he had received from a co-conspirator to purchase methamphetamine. Digital scales,

   baggies, $15,365 in cash, and two firearms were found at the premises in the bedroom shared by

   Anson and Hall on April 26, 2016, all tools of the drug trade, along with a distribution quantity of

   methamphetamine. Both Anson and Hall had a key to the deadbolt lock on the bedroom door and

   Anson had a key to the safe in the bedroom with several thousand dollars of drug sale proceeds.

          The extent of Anson’s personal involvement in the drug-related activities at the premises

   during the conspiracy is perhaps best shown by the texts and phone calls which occurred after Hall

   was arrested and jailed. Using Hall’s cellular phone, Anson was in direct contact with Hall’s source

   of supply and his distributors. She was actively collecting and picking up proceeds owed to Hall



                                                    8
Case 2:18-cr-00179-JRG-CRW Document 296 Filed 10/29/20 Page 8 of 13 PageID #: 3183
   for drug sales. She was in possession of proceeds and stored them in her bedroom, indicating on

   one of the phone calls that she intended to get a safe-deposit box to prevent their seizure. Hall’s

   distributors obviously knew Anson and understood her to be speaking and acting with the authority

   of Hall during his incarceration.

          This objection is OVERRULED. The two-level enhancement in the offense level for

   maintaining a premises for the purpose of distribution of drugs was correctly applied by the

   probation officer.

          Next, the probation officer did not apply a reduction in the offense level pursuant to USSG

   § 3B1.2. Anson objects, arguing that her participation in the offense was “minor” or “minimal.”

   The burden is on the defendant as the proponent of the adjustment, to show by a preponderance of

   the evidence that she is entitled to a mitigating role adjustment. United States v. Sturgill, 761 F.

   Appx. 578, 584 (6th Cir. 2019) (citing United States v. Roberts, 223 F.3d 377, 379 (6th Cir. 2000)).

          Section 3B1.2 of the sentencing guidelines directs a sentencing court to decrease the offense

   level if the defendant played a mitigating role in the criminal activity. If the defendant was a

   “minimal participant,” then the offense level is decreased by four levels. USSG § 3B1.2(a). If she

   was a “minor participant,” then the decrease is two levels. Id. § 3B1.2(b). In cases “falling

   between” those categories, the level is decreased by three levels. Id. § 3B1.2.

          Prior to November 2015, the commentary to the section read:

                 The determination whether to apply subsection (a) or subsection (b), or an
          intermediate adjustment, is based on the totality of the circumstances and involves
          a determination that is heavily dependent on the facts of the particular case.

   Id. § 3B1.2, cmt. n. 3(c) (2014). Beginning November 1, 2015, Amendment 794 added the

   following:

                 In determining whether to apply subsection (a) or (b), or an intermediate
          adjustment, the court should consider the following non-exhaustive list of factors:


                                                    9
Case 2:18-cr-00179-JRG-CRW Document 296 Filed 10/29/20 Page 9 of 13 PageID #: 3184
                (i) the degree to which the defendant understood the scope and structure of
        the criminal activity;

                (ii) the degree to which the defendant participated in planning or organizing
        the criminal activity;

                (iii) the degree to which the defendant exercised decision-making authority
        or influenced the exercise of decision-making authority;

               (iv) the nature and extent of the defendant’s participation in the commission
        of the criminal activity, including the acts the defendant performed and the
        responsibility and discretion the defendant had in performing those acts;

                (v) the degree to which the defendant stood to benefit from the criminal
        activity.

 Id. § 3B1.2, cmt. n.3(C) (2016). According to the Sentencing Commission, the change was made

 because courts had been applying the reduction inconsistently to otherwise comparable defendants.

 See USSG App. C, amend. 794, at 115 (Suppl. 2016).

        Circuit Courts of Appeal had split on whom a defendant should be compared to. Before

 Amendment 794, application note 3(A) explained that the mitigating role adjustment was for “a

 defendant who plays a part in committing the offense that makes [her] substantially less culpable

 than the average participant.” USSG § 3B1.2, cmt. n.3(A) (2014). Some circuits had held that “the

 average participant” referred to “the universe of persons participating in similar crimes,” while

 others took the view that it referred to “those persons who actually participated in the criminal

 activity at issue in the defendant’s case.” USSG App. C, amend. 794, at 115 (Suppl. 2016). The

 Sentencing Commission intended to adopt the latter view, id. at 115–116, and changed the

 application note to read “a defendant who plays a part in committing the offense that makes him

 substantially less culpable than the average participant in the criminal activity,” USSG § 3B1.2,

 cmt. n. 3(A) (2015); see generally United States v. Wilson, 802 F. Appx. 976, 979 (6th Cir. 2020).

 There is no mathematical formula by which the Court applies a mitigating role reduction; rather,


                                                 10
Case 2:18-cr-00179-JRG-CRW Document 296 Filed 10/29/20 Page 10 of 13 PageID #:
                                   3185
 the “salient issue is the role the defendant played in relation to the activity for which the Court

 held . . . her accountable. United States v. Roper, 135 F.3d 430, 434 (6th Cir. 1998) (cited with

 approval by United States v. Williams, 635 F. Appx. 280, 285 (2015) (post-Amendment 794)).

         After reviewing the facts of this particular case in light of the factors set forth above, the

 Court concludes that defendant has not met her burden of proving by a preponderance of the

 evidence that she is entitled to any mitigating role adjustment. She has not shown that she is

 “substantially less culpable than the average participant in the criminal activity.” In fact, the record

 establishes the contrary, i.e., that she is at least as culpable as, if not more culpable than, the average

 participant.

         The Court will not repeat all that was said above in relation to the other objection. Viewing

 those facts in light of the non-exhaustive factors in the commentary added by Amendment 794 leads

 to the conclusion, by a preponderance of the evidence, that defendant’s culpability is not

 substantially less than that of the average participant and she is neither a “minor” nor a “minimal”

 participant in this criminal activity. She understood the scope and structure of the criminal activity.

 She made numerous trips with Hall to Georgia to obtain very substantial quantities of high-purity

 methamphetamine and returned with it to East Tennessee, where it was distributed throughout the

 counties located in the Northeastern Division of this Court. She knew the identity of the Georgia

 supplier and the identities of the East Tennessee distributors. She was apparently present when

 drug sales were made from the premises at 1223 Doe Creek Road. She collected proceeds from

 drugs sales while Hall was in jail and carried on the conspiracy in consultation with him, suggesting

 her familiarity with the scope and structure of the drug trafficking organization.

         Anson also exercised some degree of decision-making authority jointly with Hall. After

 Hall went to jail, she acted as one with authority to collect drug debts, dealing directly with Hall’s



                                                     11
Case 2:18-cr-00179-JRG-CRW Document 296 Filed 10/29/20 Page 11 of 13 PageID #:
                                   3186
 distributors, and had conversation with one co-conspirator about Hall going on a “fishing spree

 again.” (She told him it would probably be a while before Hall could go). The nature and extent of

 Anson’s participation in the conspiracy was substantial, despite the stipulation with the government

 in the plea agreement that she would only be held responsible for a quantity of at least 35 but less

 than 50 grams of methamphetamine. Her involvement in the conspiracy also spanned a substantial

 period of time, approximately three years from “on or about February 1, 2015, and continuing to

 on or about November 14, 2018.” [Docs. 3 & 79 ¶ 4.a. (“The defendant was a member of a drug

 trafficking organization, . . . under the direction of co-defendant Richard Hall, during the time frame

 of the conspiracy charged in the indictment.”)]. When the premises at 1223 Doe Creek Road were

 searched on April 26, 2016, Anson was in possession of a distribution quantity of

 methamphetamine, firearms, a substantial amount of proceeds from the sale of drugs, and digital

 scales and baggies—all locked in her bedroom or in a safe for which she had the keys. And,

 although the evidence is slight about whether she stood to benefit from the criminal activity, her

 possession of a substantial amount of money from drug sales on April 26 and her personal efforts

 to collect drug sale proceeds suggest strongly that she did. There is no evidence that Anson

 participated in the planning or organization of the conspiracy, which weighs slightly in her favor.

 All told, however, these factors quite clearly lead to the conclusion that defendant is neither entitled

 to a decrease in the offense level as a “minor participant” nor as a “minimal participant,” nor

 anywhere in between. This objection is OVERRULED.

        There are no other guidelines objections. The Court adopts the PSR as the Court’s findings.

 The total offense level is 25; the criminal history category is I. The advisory guidelines’ range is

 57 to 71 months of imprisonment. Sentencing has already been scheduled for November 19, 2020

 at 1:30 p.m.



                                                   12
Case 2:18-cr-00179-JRG-CRW Document 296 Filed 10/29/20 Page 12 of 13 PageID #:
                                   3187
       So ordered.

       ENTER:


                                           s/J. RONNIE GREER
                                     UNITED STATES DISTRICT JUDGE




                                      13
Case 2:18-cr-00179-JRG-CRW Document 296 Filed 10/29/20 Page 13 of 13 PageID #:
                                   3188
